  Case 19-17843         Doc 19      Filed 09/03/19 Entered 09/03/19 13:53:28                  Desc Main
                                      Document     Page 1 of 2



                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

 In the matter of:                                   In proceedings under
                                                     Chapter 13
 NINA L HOUSTON                                      Case No. 19‐17843

                                                     Judge PAMELA S. HOLLIS
                                                     Conf. Date: 09/06/2019
                  Debtor(s)                          Conf. Time: 11:30 A.M.

                                      OBJECTION TO CONFIRMATION

        NOW COMES, Towd Point Mortgage Trust 2018‐2, U.S. Bank National Association, as Indenture
Trustee, by and through its counsel, THE LAW OFFICES OF IRA T. NEVEL, LLC and hereby objects to
Confirmation of the Debtor's Chapter 13 Plan based on the understated mortgage arrears set forth therein
as allegedly due Towd Point Mortgage Trust 2018‐2, U.S. Bank National Association, as Indenture Trustee,
and in support thereof, states as follows:
        1. On June 24, 2019 the Debtor(s) filed a voluntary petition for protection afforded by Chapter 13
of the United States Bankruptcy Code.
        2. That Towd Point Mortgage Trust 2018‐2, U.S. Bank National Association, as Indenture Trustee
is the current holder of a First position mortgage lien on the real property commonly known as 20006
MONTERRY, LYNWOOD, IL 60411.
        3. The Mortgage/Trust Deed and Note at issue with respect to the real property referenced above
have been and remain, delinquent.
        4. Towd Point Mortgage Trust 2018‐2, U.S. Bank National Association, as Indenture Trustee has
will file a Proof of Claim for mortgage arrears/related charges in the approximate sum of $16,823.26.
        5. The Debtor(s) have filed a Plan which sets forth arrears due Towd Point Mortgage Trust 2018‐
2, U.S. Bank National Association, as Indenture Trustee in the sum of $0.00 thereby understating the actual
arrears outstanding as of the date of filing the petition. (A copy of the plan is attached hereto as Ex. A.)
        6. That in the event the Plan as proposed is confirmed, Towd Point Mortgage Trust 2018‐2, U.S.
Bank National Association, as Indenture Trustee will be prejudiced by the disbursement of insufficient
funds in alleged satisfaction of its outstanding claim and possibly, forever barred from recovering same.
        7. That confirmation of the plan as proposed will be in violation of 11 USC §1325.
  Case 19-17843         Doc 19     Filed 09/03/19 Entered 09/03/19 13:53:28                Desc Main
                                     Document     Page 2 of 2


        8. That Towd Point Mortgage Trust 2018‐2, U.S. Bank National Association, as Indenture Trustee
is seeking the recovery of attorney fees and costs, expended and/or incurred as a result of this objection,
pursuant to the terms of the underlying secured instruments.


        WHEREFORE, Towd Point Mortgage Trust 2018‐2, U.S. Bank National Association, as Indenture
Trustee, hereby objects to the confirmation of the plan as proposed and prays this Court to order the
modification of same in accordance thereto or for the denial of confirmation.




                                                 Law Offices of Ira T. Nevel, LLC



                                                 /s/ Timothy R. Yueill
                                                 By: Timothy R. Yueill, Esq.
                                                 Counsel for Towd Point Mortgage Trust 2018‐2, U.S.
                                                 Bank National Association, as Indenture Trustee




LAW OFFICES OF IRA T. NEVEL, LLC
Ira T. Nevel
Timothy R. Yueill
Greg Elsnic
Aaron Nevel
Joseph Baldwin
175 North Franklin St. Suite 201
Chicago, Illinois 60606
(312) 357‐1125
Pleadings@nevellaw.com
PO
# 19‐02977
